 In the Matter of WESTINGHOUSE ELECTRIC CORPORATION (EASTSPRINGFIELDWORKS)andPATTERNMAKERSLEAGUE OF NORTHAMERICA, SPRINGFIELD AND VICINITY ASSOCIATIONCase No. 1-R-2875.-Decided July 1, 1946Mr. Samuel G. Zack,for the Board.Mr. T. 0. Armstrong,of Springfield,Mass.,for the Company.Mr. George Q. Lynch,ofWashington, D. C., andMr. Finton J.Kelly,of Indian Orchard, Mass., for the Pattern Makers.Mr. Arthur W. Batchelder,of Springfield, Mass., for the United.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by Pattern Makers League of NorthAmerica, Springfield and Vicinity Association, herein called the Pat-tern Makers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Westinghouse ElectricCorporation (East Springfield Works), Springfield, Massachusetts,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before JuliusKirle, Trial Examiner.The hearing was held at Springfield, Mas-sachusetts, on May 20, 1946. The Company, the Pattern Makers, andUnited Electrical, Radio and Machine Workers of America (CIO),Local 202, herein called the United, appeared' and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:IA representative of the United appeared and requested an adjournment of the hearing,despite the fact that a previous continuance had been granted by the Regional Directorupon the United's application.The Trial Examiner denied the request and the United'srepresentative thereafter left the hearing.69 N. L. R. B., No. 20.215 216DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric Corporation, a Pennsylvania corporationwith its principal office and place of business located at Pittsburgh,Pennsylvania, is engaged in the manufacture of a number of electricalproducts at several plants situated in various sections of the UnitedStates.We are concerned herein solely with the Company's EastSpringfield Works in Massachusetts.At least 50 percent of the rawmaterialused at the East Springfield Works is received from pointsoutside the Commonwealth of Massachusetts,and a similarpropor-tion of the finished products manufactured at this plant is shippedto points outside the Commonwealth. The finished products annuallymanufactured at the East Springfield Works exceed $1,000,000 invalue.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Springfield and VicinityAssociation, affiliated with the American Federation of Labor; andUnited Electrical, Radio and Machine Workers of America, Local202, affiliated with the Congress of Industrial Organizations, are labororganizations admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the Pattern Makersas the collective bargaining representative of certain of its employeesunless and until that organization is certified as such by the Board.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Pattern Makers seeks a unit comprised of all employees of theCompany engaged in the making, altering, and repairing of patterns.The Company takes no position with respect to the propriety of theproposed unit. It would appear that the United contends that onlythe more inclusive unit of the Company's production and maintenanceemployees, which it currently represents, is appropriate.In 1939, subsequent to a consent election held under Board auspices,the United was designated as the collective bargaining representative WESTINGHOUSE ELECTRIC CORPORATION217of the Company's production and maintenance employees? Sincethat time, the United has bargained collectively with the Companyon behalf of these employees pursuant to the terms of a series ofcollective bargaining agreements, the last of which is dated April 1,1946.3Subsequent to the United's designation, some of the employeessought by the Pattern Makers voluntarily contributed dues to theUnited, and at times utilized the grievance machinery established intheUnited's collective bargaining agreements with the Company.Commencing 2 or 3 years ago, all such employees were apparentlycompelled to pay dues to and become members of the United by virtueof check-off and closed-shop provisions in the contracts between thatorganization and the Company. But a number of these workers weremembers of the Pattern Makers before the United's designation asbargaining agent.Moreover, since 1943, all of these employees havebeen members of the Pattern Makers. In addition, there is no evidencethat any of these workers participated actively in the United's affairs.Although production and maintenance workers represented by theUnited were involved in a recent work stoppage at the Company'splant, the employees sought by the Pattern Makers, it was testified,merely "removed themselves from the scene." Several obtained eln-ployment elsewhere through the Pattern Makers and, despite the factthat the stoppage was ultimately terminated, all these employees haveagreed to resume their work only if advised to do so by the PatternMakers 4The record indicates that the pattern makers are highly skilledcraftsmen, and are segregated from the remainder of the Company'semployees in the performance of their duties.Their special trainingand craft status have often been recognized by this Board.We are of the opinion that the Company's pattern makers mayproperly function as a separate unit, or as part of the existing, moreinclusive grouping.They comprise a unique, highly skilled craft.Furthermore, the organization which is currently seeking to representthem is an "organization which supplies most of the labor market withpattern makers and renders special services to pattern makers andto them only." 5 Certain of the employees involved herein have beenmembers of the Pattern Makers prior to the designation of the United,and all have been members of that organization for the past 3 years.2Case No. 1-R-324.'This agreement is not urged as a bar to a current determination of representatives,nor could it be, inasmuch as the record Indicates that the petition herein was filed prior toIts execution.*At the timeof the hearing none of the pattern makers had returnedto work at theCompany's plant.5 SeeMatter of General ElectricCompany(Lynn RiverWorks and Everett Plant),58N. L. R. B. 57, 65. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, the circumstances surrounding their past representation bythe United do not show that the pattern makers have so willingly ac-quiesced in their inclusion within the plant-wide-unit as to warrantthe conclusion that they may not now be bargained for in a separateunit.Before making a final determination with respect to the unit pro-posed by the Pattern Makers, we shall first ascertain the desires ofthe employees themselves.We shall direct an election by secret ballotto be conducted among all employees at the East Springfield Worksof the Company engaged in the making, altering, and repairing ofpatterns, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, who were em-ployed during the pay-roll period immediately preceding the date ofour Direction of Election, subject to the limitations and additions setforth therein.Upon the results of the election will depend, in part,our determination of the appropriate unit. If a majority of the em-ployees in this voting group select the Pattern Makers as their bar-gaining representative they will be taken to have indicated theirdesire to constitute a separate appropriate unit. If, however, a ma-jority of these employees choose the United, then they will be takento have indicated their desire to remain part of the established pro-duction and maintenance unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with WestinghouseElectric Corporation (East Springfield Works), Springfield, Massa-chusetts, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in thevoting group set forth in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid WESTINGHOUSE ELECTRIC CORPORATION219off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by Pattern MakersLeague of North America, Springfield and Vicinity Association, orby United Electrical, Radio and Machine Workers of America (CIO),Local 202, for the purposes of collective bargaining, or by neither.